 
Execution Version
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
FRAMEWORK AGREEMENT
 


 
by and between
 


 
XI’AN NEW LAND DEVELOPMENT CO., LTD.
 


 
CHINA HOUSING AND LAND DEVELOPMENT, INC.
 


 
and
 


 
PRAX CAPITAL REAL ESTATE HOLDING LIMITED
 


 


 
Dated:  November 5, 2008
 


 
______________________________
 
 
Xi’an Baqiao Project
 
______________________________
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE I.
PRE-FORMATION ACTIVITIES
2
     
ARTICLE II.
PROJECT COMPANY TRANSACTIONS
4
     
ARTICLE III.
HK SPV TRANSACTIONS
8
     
ARTICLE IV.
TRANSACTION DOCUMENTS
10
     
ARTICLE V.
TERMINATION
10
     
ARTICLE VI.
REPRESENTATIONS AND WARRANTIES
12
     
ARTICLE VII.
INDEMNIFICATION
14
     
ARTICLE VIII.
CONFIDENTIALITY
15
     
ARTICLE IX.
NOTICES
16
     
ARTICLE X.
GENERAL PROVISIONS
17
           
APPENDIX 1
DESCRIPTION AND DEPICTION OF PROJECT LAND
       
APPENDIX 2
INDEX OF DEFINED TERMS
       
EXHIBIT A
JOINT VENTURE AGREEMENT
       
EXHIBIT B
PROJECT COMPANY ARTICLES OF ASSOCIATION
       
EXHIBIT C
SHAREHOLDERS’ AGREEMENT
       
EXHIBIT D
SHARE SUBSCRIPTION AGREEMENT
       
EXHIBIT E
HK SPV AMENDED AND RESTATED MEMORANDUM AND ARTICLES OF ASSOCIATION
       
EXHIBIT F
GUARANTY
 

 

--------------------------------------------------------------------------------


 
FRAMEWORK AGREEMENT
 
THIS FRAMEWORK AGREEMENT (the “Agreement”) is made and entered into on
October      , 2008 by and between:
 
(1)
Xi’an New Land Development Co., Ltd., a limited liability company established
under the Laws (as defined below) of the People’s Republic of China (for the
purpose of Agreement, excluding Hong Kong Special Administrative Region, Macao
Special Administrative Region and Taiwan, the “PRC”), with its registered
address at 8 Fangwei Road, Baqiao District, Xi’an, PRC (“New Land”);

 
(2)
China Housing and Land Development, Inc., a corporation established under the
Laws of the State of Nevada, the United States of America, with its registered
address at 1000 E William ST., Suite 204 Carson City, NV 89701-3108, the United
States of America (“CHL”); and

 
(3)
Prax Capital Real Estate Holding Limited, a company established under the Laws
of Hong Kong (as defined below), with its registered address at Flat/RM 1508,
15/F, Hing Yip Commercial Centre, 272-284 Des Voeux Road Central, Hong Kong
(“Prax”).

 
New Land, CHL and Prax are referred to in this Agreement individually as a
“Party” and collectively as the “Parties”.
 
RECITALS
 
(A)
New Land is the direct, wholly-owned subsidiary of CHL;

 
(B)
Success Hill Investments Limited (the “HK SPV”), a private company limited by
shares formed under the Laws of the Hong Kong Special Administrative Region
(“Hong Kong”), is a direct or indirect wholly-owned subsidiary of Prax;

 
(C)
Upon the terms and conditions of this Agreement and the Transaction Documents
(as defined in Section 4.2 below), Prax, through HK SPV, and New Land, intend to
participate jointly in the bidding of land use rights with respect to a parcel
of land located in the Chan Ba Ecological District, adjacent to Ba Riverfront
Park, the details of which is described and depicted in Appendix 1 attached to
this Agreement (the “Target Land”);

 
(D)
Provided that the HK SPV and New Land are the prevailing bidders at the Auction
(as defined in Section 1.1 below) for the land use rights for the Target Land,
the HK SPV and New Land shall apply with the relevant governmental authorities
of the PRC to establish a cooperative joint venture under the Laws of the PRC
(the “Project Company”) in accordance with the provisions of this Agreement and
the Transaction Documents and shall cause the land use rights for the Target
Land to be granted or otherwise vested in the Project Company;

 

--------------------------------------------------------------------------------


 
(E)
Concurrently with the establishment of the Project Company and securing all
necessary governmental approvals, consents, filings and permits required under
the applicable laws, statutes, regulations, directives and other legal
requirements (collectively, “Laws”) of the PRC, (i) Prax shall make a capital
contribution in the amount specified herein but not to exceed the US$ equivalent
of RMB220,000,000 (which US$ equivalent shall be determined using the medium
rate between RMB and US$ as announced by the People’s Bank of China (“PBOC”) on
the business day that is not a Saturday, Sunday, legal holiday or a day on which
federal banking institutions in the United States of America, or banking
institutions in Hong Kong or the PRC are required to be closed (“Business Day”)
immediately preceding the date on which Prax pays such amount) to the HK SPV,
(ii) the HK SPV shall make a capital contribution in the amount specified herein
but not to exceed the US$ equivalent of RMB220,000,000 to the Project Company
(which US$ equivalent shall be determined using the medium rate between RMB and
US$ as announced by the PBOC on the Business Day immediately preceding the date
on which Prax pays such amount), (iii) New Land shall make a capital
contribution of RMB120,000,000 to the Project Company, and (iv) the HK SPV shall
issue common shares to CHL affiliate and reclassify currently issued shares of
the HK SPV issued to Prax (or its affiliates specified in the Shareholders’
Agreement) as preferred shares, in each case in accordance with the provisions
of this Agreement and the Transaction Documents; and

 
(F)
The Project Company shall cause the Target Land to be developed, operated and
sold in accordance with the provisions of the Transaction Documents.

 
NOW THEREFORE, the Parties agree as follows:
 
Article I.
PRE-FORMATION ACTIVITIES
 
1.1   Auction for Target Land.  Contemporaneously with the execution of this
Agreement, New Land shall register itself and the HK SPV as joint bidders at the
auction of, or public bidding for, the Target Land (the “Auction”) for the
Target Land with the Xi’an Land Resources Bureau (the “Xi’an LRB”).  In
connection with such registration, New Land shall prepare and timely submit to
the Xi’an LRB any and all documentation and other items required by the Xi’an
LRB in connection with the Auction.  All such documentation shall be subject to
the prior written approval of Prax in its sole discretion.  Further, at its sole
cost and expense, New Land shall fund, on behalf of the HK SPV and New Land (as
joint bidders at the Auction), all deposits (including without limitation the
RMB80,000,000 pre-auction deposit (the “Funded Auction Deposit”) and other fees
and expenses imposed by the Xi’an LRB in connection with the Auction.  Prior to
registering for the Auction, New Land shall obtain the prior written consent, in
form and substance reasonably approved by Prax, of the Administrative Committee
of Xi’an Baqiao Technology Industrial Park to the joint bidding arrangement
between New Land and the HK SPV for the Auction and shall provide evidence
reasonably acceptable to Prax that the Land Grant Contract (as defined in
Section 1.2 below) will comply with the requirements as set forth in Section 1.2
below.  New Land shall consult regularly with Prax and keep Prax informed on a
timely basis regarding all matters in connection with New Land’s and the HK
SPV’s registration for, and participation in, the Auction.  At all times, but
subject to the provisions of this Agreement, New Land shall exercise its best
efforts to cause New Land and the HK SPV, as the joint bidders, to be the
prevailing bidder at the Auction and to secure the land use rights for the
Target Land for an aggregate Land Acquisition Cost not to exceed RMB320,000,000
(the “Cost Ceiling”).  Before bidding or agreeing to pay an amount that would
result in the Land Acquisition Cost exceeding the Cost Ceiling, New Land shall
obtain the prior written consent of Prax, which may be granted, withheld or
otherwise rejected in Prax’s sole discretion.  As used in this Agreement, the
term “Land Acquisition Cost” shall mean the total land acquisition costs and
expenses payable by or on behalf of the Project Company for purposes of
acquiring the land use rights for the Target Land, including but not limited to
the land premium payable under the Land Grant Contract (as defined in
Section 1.2 below) and all fees (including without limitation land relocation
fees, if any), taxes and expenses relating to the acquisition of the land use
rights for the Target Land and the obtaining of the land use rights certificate
for the Target Land pursuant to the Land Grant Contract.
 
2

--------------------------------------------------------------------------------


 
1.2   Land Use Rights Grant.  Upon the execution of this Agreement, New Land
immediately shall commence negotiations with the Xi’an LRB regarding the terms
and conditions of the land use rights grant contract to be entered into by New
Land, the HK SPV and Xi’an LRB after New Land and the HK SPV are the prevailing
bidders at the Auction, pursuant to which contract the Xi’an LRB shall grant the
land use rights for the Target Land to New Land and the HK SPV (the “Land Grant
Contract”).  Prior to registering for the Auction in accordance with Section 1.1
of this Agreement, New Land shall cause the final form of Land Grant Contract to
(a) permit New Land and the HK SPV to assign all of their rights and obligations
under the Land Grant Contract to the Project Company without the prior consent
of the Xi’an LRB or any other governmental authority; (b) both the Funded
Auction Deposit and the Funded Preparation Fee (as defined in Section 2.5 below)
shall be deemed as partial payment of land premium payable by the grantee under
the Land Grant Contract; and (c) acknowledge that New Land and the HK SPV have
no obligation to pay any land premiums or other charges for the land use rights
for the Target Land until each of the following conditions have been satisfied:
(i) the Project Company has been formed; (ii) New Land has secured all
governmental approvals, consents, filings and permits required under applicable
Laws for the formation of the Project Company (it being acknowledged that the
Project Company has a foreign investor and is a real estate development company)
and for the Project Company to hold the land use rights for the Target Land as
contemplated under this Agreement; (iii) a business license has been issued by
the Administration for Industry and Commerce to the Project Company; and
(iv) the Project Company has been duly registered with the State Administration
of Foreign Exchange of the PRC or its authorized local agency (“SAFE”).  The
other terms and conditions of the Land Grant Contract shall be subject to the
prior written approval of Prax, which approval shall not be unreasonably
withheld.  New Land shall consult regularly with Prax and keep Prax informed on
a timely basis regarding all matters in connection with the negotiation of the
Land Grant Contract.  Further, Prax shall have the right, but not the
obligation, to observe and participate in negotiations with the Xi’an LRB
regarding the Land Grant Contract.
 
1.3   Budget and Business Plan.  The Parties shall jointly prepare a budget and
business plan (the “Budget and Business Plan”) with respect to the acquisition,
development, operation and disposition of the project to be developed on the
Target Land (the “Project”).  The Budget and Business Plan shall contain
detailed financial projections, operating budgets, cash flow projections and
management teams for the Project covering the full term of the Project’s
existence (i.e. development, operation and disposition).  The Budget and
Business Plan shall be subject to the final written approval of Prax in its sole
discretion.  The Budget and Business Plan so approved by Prax or otherwise
amended pursuant to the Transaction Documents shall be referred to as the
“Approved Budget and Business Plan” in this Agreement.
 
3

--------------------------------------------------------------------------------


 
Article II.
PROJECT COMPANY TRANSACTIONS
 
2.1   Formation of Project Company.
 
(a)   Conditions Precedent.  The Parties’ obligations to form the Project
Company and effect the other transactions described in this Article II are
subject to the satisfaction of the following conditions precedent (collectively,
the “Project Company Conditions Precedent”), or the waiver of such conditions by
the Party or Parties benefited thereby (which waiver may be exercised by a Party
in its sole and absolute discretion):
 
(i)   For the benefit of each of the Parties, New Land and the HK SPV are the
prevailing parties at the Auction;
 
(ii)   For the benefit of Prax, the Land Grant Contract complies with the
requirements of Section 1.2 of this Agreement and has been executed and
delivered by the Xi’an LRB, New Land and the HK SPV;
 
(iii)   For the benefit of Prax, New Land has produced to Prax documentation
satisfactory to Prax that New Land has obtained an updated, valid and effective
business license and organization code certificate that complies with all
applicable Laws;
 
(iv)   For the benefit of Prax, CHL, in its capacity as the sole shareholder of
New Land, has submitted to Prax a written approval in form reasonably acceptable
to Prax approving New Land’s execution and delivery of this Agreement and the
Transaction Documents and the performance of its obligations thereunder;
 
(v)   For the benefit of Prax, New Land has submitted to Prax (A) a written
consent of the Administrative Committee of Xi’an Baqiao Technology Industrial
Park in form reasonably acceptable to Prax approving (x) the joint bidding
arrangement of New Land and the HK SPV for the Auction and (y) the establishment
of, and investment in, the Project Company by the HK SPV and New Land; and (B) a
written consent of Weilai Branch of Xi’an City Commercial Bank in form
reasonably acceptable to Prax approving the establishment of, and investment in,
the Project Company by the HK SPV and New Land;
 
4

--------------------------------------------------------------------------------


 
(vi)   For the benefit of CHL and New Land, Prax has executed and delivered the
Prax Project Company Deliverables (as defined in Section 2.1(b) below) in
accordance with the provisions of this Agreement;
 
(vii)   For the benefit of Prax, CHL and New Land have executed and delivered
the CHL/New Land Project Company Deliverables (as defined in Section 2.1(b)
below) in accordance with the provisions of this Agreement;
 
(viii)   For the benefit of Prax, CHL has executed and delivered to Prax the
Guarantee (as defined in Section 4.1 below);
 
(ix)   For the benefit of CHL and New Land, Prax is not in default in the
performance of its material obligations under this Agreement, the Joint Venture
Agreement (as defined in Section 2.1(b) below) and the Project Company Articles
of Association (as defined in Section 2.1(b) below), and all of the
representations and warranties of Prax under this Agreement, the Joint Venture
Agreement and the Project Company Articles of Association are true and correct
in all material respects; and
 
(x)   For the benefit of Prax, neither CHL nor New Land is in default in the
performance of its material obligations under this Agreement, the Joint Venture
Agreement, the Project Company Articles of Association or the Guarantee, and all
of the representations and warranties of CHL and New Land under this Agreement,
the Joint Venture Agreement, the Project Company Articles of Association and the
Guarantee are true and correct in all material respects.
 
(b)   Project Company Deliverables.  No later than seven (7) days following the
satisfaction of those Project Company Conditions Precedent specified in
Section 2.1(a)(i) and (ii) above (the “Project Company Delivery Date”), the
Parties shall execute and deliver (or, as the case may be, cause to the executed
and delivered) the following documents:
 
(i)   by the HK SPV and New Land, that certain Cooperative Joint Venture
Contract for the Project Company in the form of Exhibit A attached to this
Agreement (the “Joint Venture Agreement”); and
 
(ii)   by the HK SPV and New Land, those Articles of Association of the Project
Company in the form of Exhibit B attached to this Agreement (the “Project
Company Articles of Association”).
 
As used in this Agreement, the term “CHL/New Land Project Company Deliverables”
shall mean New Land’s execution and delivery of those documents specified in
subparts (i) and (ii) of this Section, and the term “Prax Project Company
Deliverables” shall mean Prax causing the HK SPV to execute and deliver those
documents specified in subparts (i) and (ii) of this Section.
 
2.2   Project Company Governmental Approvals.  After the execution and delivery
of those documents described in Section 2.1(b) above, New Land immediately shall
apply for the Project Company Governmental Approvals (as defined below) and
thereafter shall exercise its best efforts to ensure that the Project Company
Governmental Approvals are obtained as soon as is practicable.  New Land shall
consult regularly with Prax and keep Prax informed on a timely basis regarding
all matters in connection with obtaining the Project Company Governmental
Approvals.  As used in this Agreement, the term “Project Company Governmental
Approvals” shall mean collectively (a) approvals required under applicable Laws
from the Department of Commerce of Shaanxi Province or its authorized local
agency (“Shaanxi DOC”) and all other governmental entities for the formation of
the Project Company, the participation of the HK SPV in the Project Company and
for the Project Company to hold land use rights for the Target Land; (b) the
Administration for Industry and Commerce’s issuance of a business license to the
Project Company for those business purposes specified in the Project Company
Articles of Association; (c) filings required under applicable Laws with the
general office of the People’s Government of Shaanxi Province and the Shaanxi
DOC for the formation of the Project Company, the participation of the HK SPV in
the Project Company and for the Project Company to hold land use rights for the
Target Land; and (d) the registration of the Project Company with SAFE in
accordance with all applicable Laws of the PRC.
 
5

--------------------------------------------------------------------------------


 
2.3   Reimbursement of Prax Costs and Payment of Finder’s Fee.  No later than
forty-five days following the full contribution of registered capital of the
Project Company pursuant to the relevant Transaction Documents, the Parties
shall cause the Project Company to (a) reimburse Prax, through payment to the HK
SPV, for all third party expenses incurred by Prax and its affiliates in
connection with the due diligence and the investigation of the feasibility of
its investment in the Project Company and the negotiation and documentation of
the transactions contemplated in this Agreement and the Transaction Documents,
with the amount of such reimbursement not to exceed US$ equivalent of
RMB2,000,000 (for the avoidance of doubt, the Parties hereto agree to cause the
HK SPV to, upon its receipt of such amount from the Project Company, pay such
amount with no deduction to Prax or other entities designated by Prax in its
sole discretion) and (b) pay RMB2,000,000 as a finder’s fee to a third party
approved by Prax in connection with procuring the Parties’ participation in the
transactions contemplated in this Agreement and the Transaction Documents.
 
2.4   Project Financing.  Prior to the applicable deadline specified in the
Approved Budget and Business Plan, CHL and New Land shall cause the Project
Company to obtain onshore loans from one or more PRC banks to finance the
design, development and construction of the Project on commercially reasonable
terms for at least RMB400,000,000 (the “Onshore Financing”).  However, the
Project Company’s entry into the Onshore Financing and the execution and
delivery of any documents and instruments in connection with the Onshore
Financing shall be subject to the approval of the boards of directors of the HK
SPV and the Project Company, which approval shall be subject to the provisions
of the Joint Venture Agreement and the Shareholders’ Agreement (as defined in
Section 3.1(b) below).  CHL and New Land shall consult regularly with Prax and
keep Prax informed on a timely basis regarding all matters in connection with
locating, negotiating and securing the Onshore Financing.  Further, Prax shall
have the right, but not the obligation, to observe and participate in
negotiations with prospective lenders in connection with the Onshore Financing.
 
6

--------------------------------------------------------------------------------


 
2.5   Payment of Land Premium and Funded Pre-Construction Costs.   CHL and New
Land hereby, jointly and severally, represent to Prax that prior to the date
hereof, New Land has deposited land preparation fees (预储备金) for the sole purpose
of acquiring the land use rights for the Target Land in an amount of
RMB81,600,000 (the “Funded Preparation Fee”) and it has secured the consent of
the relevant local financial bureau that upon the execution of the Land Grant
Contract, all of the Funded Preparation Fee will be deemed as, and accepted by
the Xi’an LRB and the relevant local financial bureau as, the Project Company’s
partial payment of the land premium under the Land Grant Contract.  Upon the
execution of the Land Grant Contract and the issuance of the Project Company
Governmental Approvals, New Land shall cause and ensure that the sum of the
Funded Auction Deposit and the Funded Preparation Fee shall immediately
constitute the Project Company’s partial payment of land premium under the Land
Grant Contract and the remaining portion of the land premium under the Land
Grant Contract shall be paid out of the paid-in registered capital of the
Project Company.  Provided that all of the Funded Preparation Fee actually has
been treated by the Xi’an LRB and the relevant local financial bureau as the
Project Company’s partial payment of the land premium under the Land Grant
Contract, to the extent permitted by the Laws of the PRC, such amount will be
treated as the Project Company’s payable to New Land without any interest and
upon the full contribution of the registered capital of the Project Company and
the issuance of the relevant capital verification report by certain firm of PRC
certified public accountants, the Parties shall cause the Project Company to
promptly repay RMB40,000,000 to New Land and the remaining portion of the Funded
Preparation Fee in the amount of RMB41,600,000 will be forthwith treated as
funds loaned by New Land to the Project Company to finance any pre-construction
costs (including without limitation the reimbursement of amounts payable to Prax
and the finder’s fee payable pursuant to Section 2.3 above, architecture,
engineering, permitting and other “soft” costs) in connection with the Project
which are not fully funded by the registered capital of the Project
Company.  The amount of RMB41,600,000 funded by New Land pursuant to the
preceding sentence shall be referred to as “Funded Pre-Construction Costs” in
this Agreement.  Interest shall accrue on the unpaid principal balance of the
Funded Pre-Construction Costs at an interest rate of twenty percent (20%) per
annum, simple interest, from the time the HK SPV and New Land each have fully
contributed their registered capital to the Project Company as provided in this
Agreement and the Joint Venture Agreement.  The payment of interest or return on
Funded Pre-Construction Costs, and the repayment of Funded Pre-Construction
Costs to New Land, shall be governed by the Transaction Documents.
 
2.6   Contribution of Registered Capital.  It is agreed by the Parties that if
New Land and the HK SPV, as the joint bidders, become the prevailing bidder at
the Auction for an aggregate Land Acquisition Cost of RMB300,000,000, the
registered capital of the Project Company will be RMB320,000,000 (“Target
Registered Capital”) and the total investment amount of the Project Company will
be RMB640,000,000 provided that, if the aggregate Land Acquisition Cost is more
than RMB300,000,000, the registered capital of the Project Company will be
increased by such amount of the difference between the actual Land Acquisition
Cost and RMB300,000,000, but in no event shall the registered capital of the
Project Company exceed RMB340,000,000 (the “Registered Capital Ceiling”).  In
the event that the Project Company’s actual registered capital exceeds the
Target Registered Capital, but is less than the Registered Capital Ceiling, then
the Project Company’s total investment amount shall be increased proportionally
but in no event shall the Project Company’s total investment amount exceed the
RMB equivalent of US$100,000,000.  Of the registered capital of the Project
Company, each of CHL and New Land, jointly and severally, undertakes that New
Land shall subscribe an amount of RMB120,000,000, of which, the Funded Auction
Deposit shall constitute a partial contribution by New Land and the remaining
RMB40,000,000 shall be contributed by New Land in cash at the same time Prax (or
its designated affiliate) has made the capital contribution to the HK SPV
required to be made by Prax under the Subscription Agreement.  The HK SPV shall
subscribe the remaining portion of the registered capital of the Project Company
and for the avoidance of doubt, the registered capital of the Project Company
subscribed by the HK SPV shall in no event exceed RMB220,000,000.
 
7

--------------------------------------------------------------------------------


 
Article III.
HK SPV TRANSACTIONS
 
3.1   Capital Contributions.
 
(a)   Conditions Precedent.  The Parties’ obligations to make the capital
contributions to the HK SPV and the Project Company as described in this
Article III and the Transaction Documents shall be subject to the satisfaction
of the following conditions precedent (collectively, the “Capital Contribution
Conditions Precedent”) or the waiver of such conditions by the Party or Parties
benefited thereby (which waiver may be exercised by a Party in its sole and
absolute discretion):
 
(i)   For the benefit of Prax, the satisfaction (or waiver by Prax) of those
Project Company Conditions Precedent for the benefit of Prax;
 
(ii)   For the benefit of CHL and New Land, the satisfaction (or waiver by New
Land) of those Project Company Conditions Precedent for the benefit of CHL or
New Land;
 
(iii)   For the benefit of each of the Parties, the issuance of all of the
Project Company Governmental Approvals;
 
(iv)   For the benefit of Prax, the Budget and Business Plan has been approved
by Prax as provided in Section 1.3 above;
 
(v)   For the benefit of Prax, CHL and New Land have delivered each of the
CHL/New Land Capital Contribution Deliverables (as defined in Section 3.1(b)
below);
 
(vi)   For the benefit of CHL and New Land, Prax shall have delivered, and
caused the HK SPV (where applicable) to deliver, the Prax Capital Contribution
Deliverables (as defined in Section 3.1(b) below);
 
(vii)   For the benefit of Prax, neither CHL nor New Land is in default in the
performance of its material obligations under this Agreement or the Transaction
Documents, and all of the representations and warranties of CHL and New Land
under this Agreement and the Transaction Documents are true and correct in all
material respects; and
 
8

--------------------------------------------------------------------------------


 
(viii)   For the benefit of CHL and New Land, Prax is not in default in the
performance of its material obligations under this Agreement and the Transaction
Documents, and all of the representations and warranties of Prax under this
Agreement and the Transaction Documents are true and correct in all material
respects.
 
(b)   Capital Contribution Deliverables.  No later than seven (7) Business Days
following the issuance of all of the Project Company Governmental Approvals (the
“Capital Contribution Delivery Date”), the Parties shall cause the following
payments to be made and documents to be executed and delivered:
 
(i)   that certain Shareholders’ Agreement for the HK SPV in the form of
Exhibit C attached to this Agreement (the “Shareholders’ Agreement”), executed
by Prax (or its affiliates specified in the Shareholders’ Agreement), CHL (or
its affiliate specified in the Shareholders’ Agreement) and the HK SPV;
 
(ii)   that certain Share Subscription Agreement for the HK SPV in the form of
Exhibit D attached to this Agreement (the “Subscription Agreement”), executed by
Prax (or its affiliates specified in the Shareholders’ Agreement), CHL (or its
affiliate specified in the Shareholders’ Agreement) and the HK SPV;
 
(iii)   those Amended and Restated Articles of Association of the HK SPV in the
form of Exhibit E attached to this Agreement (the “HK SPV Amended and Restated
Memorandum and Articles of Association”), approved and adopted by Prax and CHL
(or the affiliates thereof specified in the Shareholders’ Agreement);
 
(iv)   Prax (or its designated affiliate) has made those payments and capital
contributions required to be made by such party under the Subscription
Agreement;
 
(v)   CHL (or its designated affiliate) has made those payments and capital
contributions required to be made by such party under the Subscription
Agreement;
 
(vi)   all of the Funded Preparation Fee has been actually treated by the Xi’an
LRB as the Project Company’s partial payment of the land premium under the Land
Grant Contract, and CHL has provided Prax with written evidence reasonably
satisfactory to Prax evidencing both (A) the payment of the Funded Preparation
Fee by New Land and (B) the acceptance of the Funded Preparation Fee by the
relevant local financial bureau as partial payment of the land premium under the
Land Grant Contract; and
 
(vii)   New Land has made those payments and capital contributions required to
be made by New Land under the Joint Venture Agreement.
 
As used in this Agreement, the term “CHL/New Land Capital Contribution
Deliverables” shall mean (A) the Shareholders’ Agreement, the Subscription
Agreement and the HK SPV Amended and Restated Memorandum and Articles of
Association executed and delivered or otherwise approved and adopted by CHL (or
its affiliate(s) named therein) and (B) those payments described in subparts
(v), (vi) and (vii) above.  As used in this Agreement, the term “Prax Capital
Contribution Deliverables” shall mean (Y) the Shareholders’ Agreement, the
Subscription Agreement and the HK SPV Amended and Restated Memorandum and
Articles of Association executed and delivered or otherwise approved and adopted
by Prax (or its affiliate(s) named therein) and (Z) those payments described in
subpart (iv) above.
 
9

--------------------------------------------------------------------------------


 
3.2   Use of Capital Contribution Proceeds.  The Parties acknowledge and agree
that the proceeds from all capital contributions made to the HK SPV pursuant to
Section 3.1(b) above shall be used solely to fund the capital contribution to be
made by the HK SPV to the Project Company described in the Transaction
Documents.  Further, the Parties acknowledge and agree that the proceeds from
the HK SPV’s capital contribution to the Project Company shall be used solely
for (a) the acquisition of the Target Land, (b) the design, development and
construction of the Project, (c) the reimbursement of amounts payable to Prax
pursuant to Section 2.3 of this Agreement; and (d) the repayment of payable to
New Land in the amount of RMB40,000,000 pursuant to Section 2.5 of this
Agreement.
 
Article IV.
TRANSACTION DOCUMENTS
 
4.1   Guarantee.  Concurrently with the execution and delivery of this
Agreement, CHL shall execute and deliver that certain deed of guarantee in the
form of Exhibit F attached hereto (the “Guarantee”) to Prax and the other
beneficiaries named therein.
 
4.2   Transaction Documents.  As used herein, the term “Transaction Documents”
shall mean collectively the Joint Venture Agreement, the Project Company
Articles of Association, the Shareholders’ Agreement, the Subscription
Agreement, the HK SPV Amended and Restated Memorandum and Articles of
Association and the Guarantee.  The term “Transaction Document” shall mean any
of the foregoing instruments.
 
4.3   Effectiveness of Transaction Documents.  Each Transaction Document shall
be effective upon its execution and delivery by the parties to such Transaction
Document, provided that the Joint Venture Agreement and the Project Company
Articles of Association are subject to the approval of Shaanxi DOC and shall
become effective upon the receipt of such approval.  In the event of any
conflict between the provisions of any Transaction Document and the provisions
of this Agreement, (a) if such conflict is between the Joint Venture Agreement
and the provisions of this Agreement, then the provisions of this Agreement
shall prevail, and (b) if such conflict is between any Transaction Document
other than the Joint Venture Agreement and this Agreement, then the provisions
of the applicable Transaction Document (other than the Joint Venture Agreement)
shall prevail.
 
Article V.
TERMINATION
 
5.    Termination.  This Agreement and the transactions contemplated under this
Agreement shall terminate:
 
10

--------------------------------------------------------------------------------


 
(a)   upon the mutual written agreement of the Parties;
 
(b)   by either New Land or CHL effective upon the delivery of written notice to
Prax, if there has been a material breach by Prax at any time before the
satisfaction (or waiver by the Party or Parties benefited thereby) of the
Capital Contribution Conditions Precedent of any representation, warranty or
covenant contained in this Agreement that is not cured within thirty (30) days
after written notice of such breach is given by New Land or CHL, as may be
applicable, to Prax or if assurances of cure reasonably acceptable to New Land
and CHL are not provided by Prax during such thirty-day period;
 
(c)   by Prax effective upon the delivery of written notice to New Land and CHL,
if there has been a material breach by New Land or CHL at any time before the
satisfaction (or waiver by the Party or Parties benefited thereby) of the
Capital Contribution Conditions Precedent of any representation, warranty or
covenant contained in this Agreement that is not curable or, if curable, is not
cured within thirty (30) days after written notice of such breach is given by
Prax to New Land or CHL, as may be applicable, or if assurances of cure
reasonably acceptable to Prax are not provided by New Land and CHL in such
period;
 
(d)   by Prax effective upon the delivery of written notice to New Land and CHL,
if (i) the Land Acquisition Costs exceed, or are reasonably anticipated to
exceed, RMB320,000,000; (ii) the land use of the Target Land as indicated in the
documents issued by Xi’an LRB for the purpose of the Action (collectively, the
“Auction Documents”) is not residential use; (iii) the site area of the Target
Land as indicated in the Auction Documents is less than 196,400 square meters
and/or the permitted maximum gross floor area of the Target Land as indicated in
the Auction Documents is less than 651,785 square meters; (iv) the term of the
granted land use rights in respect of the Target Land as indicated in the
Auction Documents is less than 70 years; or (v) in Prax’s reasonable opinion,
other terms and conditions applicable to the Target Land as set forth in the
Auction Documents are not satisfactory to Prax;
 
(e)   by Prax effective upon the delivery of written notice to New Land and CHL,
if the Auction does not occur prior to November 30, 2008 (or such later date as
may be approved by Prax in its sole discretion);
 
(f)   by any of the Parties effective upon the delivery of written notice to the
other Parties, if the Project Company Conditions Precedent have not been
satisfied (or waived by the Party or Parties benefited thereby) within thirty
(30) days (or such longer period as may be approved by Prax in its sole
discretion) following the date on which the documents for the Auction have been
officially released by the Xi’an LRB;
 
(g)   by Prax effective upon the delivery of written notice to New Land and CHL,
if the Project Company Governmental Approvals have not been obtained within
forty-five (45) days (or such longer period as may be approved by Prax in its
sole discretion) following the date on which New Land and the HK SPV are
recognized by the Xi’an LRB as the prevailing parties at the Auction; or
 
11

--------------------------------------------------------------------------------


 
(h)   by any of the Parties effective upon the delivery of written notice to the
other Parties, if the Capital Contribution Conditions Precedent have not been
satisfied (or waived by the Party or Parties benefited thereby) within thirty
(30) days (or such longer period as may be approved by Prax in its sole
discretion) following the date on which the Project Company Governmental
Approvals have not been obtained.
 
5.2   Consequences of Termination.  If this Agreement is terminated as provided
in Section 5.1 above, this Agreement and the Transaction Documents shall become
null and void, and be of no further force and effect, except that the Parties
shall continue to be bound by the provisions of Articles VIII, IX and X of this
Agreement.  Further, if this Agreement is terminated for any reason other than
the cause specified in Section 5.1(b) of this Agreement, CHL and New Land,
jointly and severally, shall indemnify, defend and hold Prax and the HK SPV
harmless from and against any and all Losses (as defined in Section 7.1 below)
arising from or related to the Auction, the Target Land or the HK SPV’s actual
or alleged status as a bidder for the Target Land.  Nothing in this Section
shall be deemed to release any Party from any liability for any breach of this
Agreement first arising, occurring or accruing prior to the date of such
termination.  Provided that both (a) the Funded Auction Deposit has been paid or
otherwise funded by New Land and (b) New Land and the HK SPV are recognized by
the Xi’an LRB as the prevailing parties at the Auction, if this Agreement is
terminated by Prax for any reason other than the cause specified in Sections
5.1, 10.15 and 10.16, Prax shall pay the US$ equivalent of RMB20,000,000 (which
US$ equivalent shall be determined using the medium rate between RMB and US$ as
announced by the PBOC on the Business Day immediately preceding the date on
which Prax pays such amount) to CHL within seven (7) Business Days following
Prax’s receipt of CHL’s written request for such payment.
 
Article VI.
REPRESENTATIONS AND WARRANTIES
 
6.1   By CHL and New Land.  CHL and New Land, jointly and severally, represent
and warrant to Prax as of the date of this Agreement and as of Project Company
Delivery Date and the Capital Contribution Delivery Date as follows:
 
(a)   CHL, New Land and their affiliates who are parties to Transaction
Documents are duly organized, validly existing and in good standing under the
Laws of the jurisdictions in which they are organized.
 
(b)   The execution, delivery and performance of this Agreement and the
Transaction Documents to which CHL, New Land and their affiliates are parties:
 
(i)   are within the organizational powers of CHL, New Land, and their
affiliates, have been duly authorized by all necessary action, and do not and
will not contravene any Laws applicable to it or materially convene any
contractual restriction binding on or affecting CHL, New Land and their
affiliates;
 
(ii)   except for the approval by the Shaanxi DOC in respect of the Joint
Venture Agreement and the Project Company Articles of Association, do not
require any other approval, authorization, license, exemption from, consent of,
or filing with, any governmental agency or authority, court or any other third
party except for those which have been duly obtained or made and are in full
force and effect, and are not, and will not be, in contravention of the terms of
the organizational documents (or any amendment thereof) of CHL, New Land or
their affiliates;
 
12

--------------------------------------------------------------------------------


 
(iii)   will not conflict with or result in any breach or contravention of or
the creation of any lien under any agreement, instrument or undertaking to which
CHL, New Land or any of their affiliates is a party or by which any of CHL, New
Land or their affiliates is bound; and
 
(iv)   are and will be valid and legally binding obligations of CHL, New Land
and their affiliates, enforceable against CHL, New Land and their affiliates in
accordance with the terms hereof or thereof, except (A) as limited by
bankruptcy, insolvency, reorganization or similar Laws relating to or affecting
generally the enforcement of creditors’ rights and (B) the Joint Venture
Agreement and the Project Company Articles of Association shall not be valid and
binding until approved by the Shaanxi DOC.
 
(c)   There is no action, suit, arbitration, investigation or proceeding
pending, or to the knowledge of CHL or New Land, threatened or contemplated
against either CHL, New Land or their affiliates, before any court or
administrative agency nor is any substantial basis for any such litigation known
to exist, which either questions the legality, validity or propriety of this
Agreement or any other Transaction Documents or the transactions contemplated
hereunder or thereunder, or could materially affect their ability to carry out
their obligations hereunder or thereunder.
 
(d)   CHL, New Land and their affiliates have complied, and are in compliance in
all material respects, with all applicable Laws, decrees and other similar
documents and instruments of all courts and governmental authorities, bureaus
and agencies, domestic and foreign, the non-compliance with which could have a
material adverse effect on the business, operations, financial condition or
properties of CHL, New Land, the HK SPV, the Project Company or any of their
respective affiliates, or on the ability of CHL, New Land and their affiliates
to perform their obligations under this Agreement and the other Transaction
Documents.
 
Except as otherwise expressly set forth herein, the representations and
warranties set forth in Sections 6.1 shall be continuing and shall survive the
Capital Contribution Delivery Date for a period of five (5) years.
 
6.2   By Prax.  Prax represents and warrants to CHL and New Land as of the date
of this Agreement and as of the Project Company Delivery Date and the Capital
Contribution Delivery Date as follows:
 
(a)   Prax is duly organized, validly existing and in good standing under the
Laws of the jurisdictions in which it is organized.
 
(b)   The execution, delivery and performance of this Agreement and the
Transaction Documents to which Prax is a party:
 
13

--------------------------------------------------------------------------------


 
(i)   are within the organizational powers of Prax, have been duly authorized by
all necessary action, and do not and will not contravene any Laws applicable to
it or materially convene any contractual restriction binding on or affecting
Prax;
 
(ii)   except for the approval by the Shaanxi DOC in respect of the Joint
Venture Agreement and the Project Company Articles of Association, do not
require any other approval, authorization, license, exemption from, consent of,
or filing with, any governmental agency or authority, court or any other third
party except for those which have been duly obtained or made and are in full
force and effect, and are not, and will not be, in contravention of the terms of
Prax’s organizational documents or any amendment thereof;
 
(iii)    will not conflict with or result in any breach or contravention of or
the creation of any lien under any agreement, instrument or undertaking to which
Prax is a party or by which Prax is bound; and
 
(iv)   are and will be valid and legally binding obligations of Prax,
enforceable against Prax in accordance with the terms hereof or thereof, except
(A) as limited by bankruptcy, insolvency, reorganization or similar Laws
relating to or affecting generally the enforcement of creditors’ rights and
(B) the Joint Venture Agreement and the Project Company Articles of Association
shall not be valid and binding until approved by the Shaanxi DOC.
 
(c)   There is no action, suit, arbitration, investigation or proceeding
pending, or to the knowledge of Prax, threatened or contemplated against Prax,
before any court or administrative agency nor is any substantial basis for any
such litigation known to exist, which either questions the legality, validity or
propriety of this Agreement or any other Transaction Documents or the
transactions contemplated hereunder or thereunder, or could materially affect
its ability to carry out its obligations hereunder or thereunder.
 
(d)   Prax has complied, and is in compliance in all material respects, with all
applicable Laws, decrees and other similar documents and instruments of all
courts and governmental authorities, bureaus and agencies, domestic and foreign,
non-compliance with which could have a material adverse effect on the business,
operations, financial condition or properties of Prax or any of its affiliates,
or on the ability of Prax to perform its obligations under this Agreement and
the other Transaction Documents.
 
Article VII.
INDEMNIFICATION
 
7.1   Indemnification by CHL.  CHL shall indemnify and hold Prax harmless from
and against any and all losses, claims, liabilities, damages and costs and
expenses (including without limitation reasonable legal fees and litigation
expenses) incurred (collectively, “Losses”) in connection with or arising from,
in whole or in part, any breach by CHL and/or New Land of any representation,
warranty, covenant or undertaking in this Agreement or the Transaction
Documents, or of their respective obligations arising from or in connection with
the transactions contemplated by the Transaction Documents.
 
14

--------------------------------------------------------------------------------


 
7.2   Indemnification by New Land.  New Land shall indemnify and hold Prax
harmless from and against any Losses in connection with or arising from, in
whole or in part, any breach by New Land of any representation, warranty,
covenant or undertaking in this Agreement or the Transaction Documents, or of
their respective obligations arising from or in connection with the transactions
contemplated by the Transaction Documents.
 
7.3   Indemnification by Prax.  Prax shall indemnify and hold CHL and New Land
harmless from and against any Losses in connection with or arising from, in
whole or in part, any breach by Prax of any representation, warranty, covenant
or undertaking in this Agreement or the Transaction Documents, or of their
respective obligations arising from or in connection with the transactions
contemplated by the Transaction Documents.
 
Article VIII.
CONFIDENTIALITY
 
8.1   Scope of Obligation.  In consideration of the mutual covenants of the
Parties herein, each Party hereto agrees to keep strictly private and
confidential and under no circumstances disclose to any person or entity which
is not a party hereto or an affiliate thereof, the terms of this Agreement, all
proprietary, confidential and any information obtained from the other Party or
arising from or in connection with this Agreement or the transactions
contemplated under this Agreement, including, but not limited to, the terms in
or the arrangements and all other matters contemplated under this Agreement
(collectively, “Confidential Information”), unless disclosure of the
Confidential Information is to their respective professional advisors or to
their potential investors or lenders on condition that this same confidentiality
undertaking as herein is imposed on such advisers, potential investors or
lenders or unless expressly permitted by prior written consent of the other
party.
 
8.2   Precautions.  The Parties hereto agree to take all necessary precautions,
to keep secret the Confidential Information and to restrict its uses to the uses
permitted hereunder.
 
8.3   Affiliated Parties.  Each Party shall take all necessary steps to ensure
that it and its affiliates’ directors, officers and employees will comply in all
respects with this confidential undertaking.
 
8.4   Exclusions.  Notwithstanding the foregoing, in relation to any Party, the
confidentiality obligation shall not apply to:
 
(a)   any information obtained from any party hereto which becomes generally
known to the public, other than by reason of any breach of confidentiality
obligations, willful or negligent act or omission of any Party hereto or its
affiliates or any of their employees or professional advisors;
 
(b)   any information which is, at the time of disclosure, already legally in
the possession of any Party or its affiliates to which such information is
furnished;
 
(c)   any information which is required to be disclosed by any Party pursuant to
any applicable legal requirement or legal process issued by any court or any
competent government authority or rules or regulations of any relevant body
provided that such Party shall have first, to the extent reasonably practicable
and legally permissible, advised the other Parties of the requirement to
disclose such information and shall have afforded the other Parties an
opportunity to dispute such requirement and seek relief therefrom by legal
process; or
 
15

--------------------------------------------------------------------------------


 
(d)   any information which is developed by a Party independent of, and without
reliance upon, any Confidential Information.
 
Notwithstanding the foregoing, neither CHL nor New Land, or any of their
respective affiliates, may issue a press release or otherwise disclose to any
other person the terms and conditions of this Agreement or the other Transaction
Documents or the transactions contemplated under this Agreement or any other
Transaction Documents without the prior written consent of Prax, which consent
may be withheld in the sole and absolute discretion of Prax.
 
8.5   Acknowledgment.  CHL and New Land each hereby acknowledges and covenants
that it has the right to supply the Confidential Information to Prax and the
supply of the Confidential Information to, and the receipt and use of such
Confidential Information by, Prax will not infringe upon any rights held by any
third party, involve the unauthorized use of confidential information belonging
to a third party or result in a breach by CHL, New Land or any of their
respective affiliates or subsidiaries of any law, regulation or fiduciary duty
owed to any third party, intellectual property rights or agreement.
 
8.6   Duration.  The confidentiality obligations in this Agreement shall
continue to be in full force and effect until the earlier of (a) twelve (12)
months from the date hereof or (b) the execution and delivery of the Transaction
Documents by the Parties.
 
Article IX.
NOTICES
 
9.1   Notices.  Any notice required to be given hereunder to any of the Parties
shall be in writing in Chinese (unless otherwise specifically required by this
Agreement or any applicable Transaction Documents to be given in English) and
shall be delivered in person or sent by an internationally recognized courier or
by facsimile and, each such notice shall be copied to each other relevant
Parties.  Any notice sent by courier as provided above shall be deemed to have
been given, made or served two (2) Business Days after dispatch to each relevant
Party.  Any notice sent by facsimile as provided in this paragraph shall be
deemed to have been given, made or served to each relevant Party at the time
shown in the transmission report; provided that if the time shown in the
transmission report is after 5:00 p.m. (China time) on any day, such notice
shall be deemed to be given, made or served at 10:00 a.m. (China time) on the
next succeeding Business Day.  Any notice, report or other communication given
hereunder shall be addressed to the relevant Party and, if a copy is required to
be given to any other Party, to such other Party, as follows:
 
16

--------------------------------------------------------------------------------


 
(a)
If to New Land:
6 Youyi Dong Lu, Han Yuan 4 Lou
   
Xi’an, Shaanxi
   
P. R. China 710054
   
Attention: Ms. Lu Jing
   
Facsimile: (86-29) 8258-2640
       
with copy to:
DLA Piper LLP (US)
   
1251 Avenue of the Americas
   
New York, New York  10020
   
Attention:  David Hryck, Esq.
   
Facsimile:+1 (212) 335-4501
     
(b)
If to CHL:
c/o Xi’an New Land Development Co., Ltd.
   
6 Youyi Dong Lu, Han Yuan 4 Lou
   
Xi’an, Shaanxi
   
P. R. China 710054
   
Attention: Ms. Lu Jing
   
Facsimile: (86-29) 8258-2640
       
with copy to:
DLA Piper LLP (US)
   
1251 Avenue of the Americas
   
New York, New York  10020
   
Attention: David Hryck, Esq.
   
Facsimile:+1 (212) 335-4501
     
(c)
If to Prax:
c/o Prax Capital
   
Suite 1701, Shui On Plaza
   
333 Huai Hai Zhong Road
   
Shanghai, 200021
   
China
   
Attention: Meilan Gan
   
Facsimile: (86-21) 6237-6709 
       
with copy to:
Paul, Hastings, Janofsky & Walker LLP
   
35/F, Park Place
   
1601 Nanjing West Road
   
Shanghai, 200040
   
China
   
Attention:  David Blumenfeld, Esq.
   
Facsimile:  (86-21) 6103-2990

 
Article X.
GENERAL PROVISIONS
 
10.1   Governing Law.  This Agreement shall be interpreted, construed, applied
and enforced in accordance with the Laws of Hong Kong.
 
17

--------------------------------------------------------------------------------


 
10.2   Dispute Resolution.  In the event of any dispute arising from or in
connection with this Agreement, the Parties shall attempt to resolve the dispute
through friendly consultations.  In the event that satisfactory resolution is
not reached within thirty (30) days after commencement of such consultations,
the dispute shall be submitted to resolution by arbitration before China
International Economic and Trade Arbitration Commission (“CIETAC”), Shanghai
Sub-Commission in accordance with the CIETAC Arbitration Rules presently in
force.  There shall be a single arbitrator.  If the Parties do not agree to
appoint an arbitrator who has consented to participate within twenty (20) days
after the issuance of a notice of arbitration by any Party, the relevant
appointment shall be made by CIETAC Shanghai Sub-Commission.  Any proceedings
shall take place in Shanghai and be conducted in Chinese.  The arbitral award
shall be final and binding upon all Parties.  If any Party obtains an
arbitration award against any of the other Parties in connection with a dispute
arising from or in connection with this Agreement, such Party shall be entitled
to cover its costs and reasonable attorney’s fees (including the reasonable
value of in-house attorney services) and disbursements incurred in connection
therewith and in any appeal or enforcement proceeding thereafter, in addition to
all other recoverable costs, as determined by the arbitrator.
 
10.3   Governing Language.  This Agreement is written in both English and
Chinese languages.  Both versions shall be equally valid and effective but, in
the event of inconsistency between the two versions, the English version shall
prevail.
 
10.4   Amendment; Modification; Waiver.  No amendment, modification or waiver of
any provision of this Agreement, shall in any event be effective unless and
until the Parties reach mutual agreement in writing.
 
10.5   Severability.  If one or more of the provisions of this Agreement is for
any reason held invalid or unenforceable, such provisions shall be deemed
severable from the remaining provisions of this Agreement and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining provisions or the rights of any Parties.
 
10.6   Rights Cumulative; Waivers.  The rights of each of the Parties under this
Agreement are cumulative and may be exercised as such Party considers
appropriate.  The rights of each of the Parties pursuant to this Agreement shall
not be capable of being waived or varied otherwise than by an expressed waiver
or variation in writing.  Any failure to exercise or any delay in exercising any
of such rights shall not operate as a waiver or variation of that or any other
such right.
 
10.7   Drafting Presumption.  This Agreement shall be construed fairly as to
each Party regardless of which Party drafted it.  Each of the Parties
acknowledges and agrees that each of them played a significant and essential
role in the review and completion of this Agreement.
 
10.8   Further Assurances.  Each of the Parties shall execute and deliver such
other documents and to take such other action as may be necessary or convenient
to consummate the purpose and subject matter of this Agreement.
 
18

--------------------------------------------------------------------------------


 
10.9   No Recourse.  Notwithstanding any provision of this Agreement to the
contrary, the Parties agree that none of them nor any person acting on their
behalf may assert any claim or cause of action against any officer, director,
shareholder, controlling person, manager, member, partner, employer, agent,
representative, or affiliate of any other Party (except for such Party itself
and the liabilities of CHL under the Guarantee) or their respective officers,
directors, shareholders, controlling persons, managers, members, partners,
employees, agents, or representatives in connection with, arising out of, or
relating to this Agreement, the Transaction Documents, or the transactions
contemplated hereunder or thereunder.
 
10.10   Attorneys’ Fees.  In the event that any Party seeks to enforce its
rights under this Agreement, the prevailing Party or Parties shall be entitled
to recover from the non-prevailing Party or Parties its/their court costs,
arbitration expenses, if any, and reasonable attorneys’ fees and disbursements
incurred in connection therewith and in any appeal or enforcement proceeding
thereafter, in addition to all other recoverable costs as determined by the
court or arbitrator.
 
10.11   Assignment; Binding Effect.  No Party may assign this Agreement or its
rights or obligations under this Agreement and the Transaction Documents without
the prior written consent of the other Parties; provided, however, Prax may
assign this Agreement, any of the Transaction Documents and any of its rights or
obligations under this Agreement or the Transaction Documents to any person or
party Controlled by, under common Control with or Controlling Prax.  As used
herein, “Control” shall mean with respect to any specified person or party the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person, whether through the
ownership or voting of securities, by contract or otherwise, and the terms
“Controlling”, “Controlled” and “under common Control with” have meanings
correlative to the foregoing.  Subject to the provisions of this Section, this
Agreement is binding upon and inures to the benefit of each Party hereto and
their respective successors and assigns.
 
10.12   Counterparts.  This Agreement may be executed in as many counterparts as
required.  All counterparts together collectively shall constitute a single
agreement.
 
10.13   Consent.  With respect to any matter where the consent or approval of a
Party shall be required hereunder, such consent or approval may be granted or
withheld in the sole and absolute discretion of such Party, subject to the terms
of this Agreement.
 
10.14   Costs and Fees.  Subject to the provisions of Section 2.3 of this
Agreement, each Party shall pay its own fees and expenses in connection with the
negotiation and execution of this Agreement and the Transaction Documents and
the completion of the transactions contemplated by this Agreement.
 
10.15   Force Majeure.
 
(a)   Scope of Force Majeure.  Force majeure includes, but is not limited to,
acts of God, war, terrorism, civil commotion, riot, blockade or embargo, delays
of carriers, fire, explosion, labor dispute, casualty, accident, earthquake,
epidemic, flood, windstorm, or by reason of any law, order, proclamation,
regulation, ordinance, demand, expropriation, requisition or requirement or any
other act of any governmental authority, including military action, court
orders, judgments or decrees, or any other cause beyond the reasonable control
of the affected Party, whether or not foreseeable.
 
19

--------------------------------------------------------------------------------


 
(b)   Notice.  Should any Party be prevented from performing the terms and
conditions of this Agreement due to the occurrence of any force majeure event,
the prevented Party shall send notice to the other Parties within fourteen (14)
days from the occurrence of the force majeure event stipulating the occurrence
thereof and stating in the notice that such event is an event of force majeure.
 
(c)   Performance.  Any delay or failure in performance of this Agreement caused
by a force majeure event shall not constitute default by the prevented Party or
give rise to any claim for damage, losses or penalties.  Under such
circumstances, the Parties are still under an obligation to take reasonable
measures to perform this Agreement, so far as is practical.  The prevented Party
shall send notice to the other Party as soon as possible of the elimination of
the force majeure event, and the other Party shall confirm receipt of such
notice.
 
(d)   Consultations.  Should the force majeure event continue to delay
implementation of this Agreement for a period of more than three (3) months, the
Parties shall, through consultations, decide whether to terminate or amend this
Agreement.
 
10.16   Change of Law.  If any Party cannot perform any of its obligations
hereunder, or is adversely and materially affected due to the promulgation of
any new Laws of the PRC or the amendment or interpretation of any existing Laws
of the PRC after the date of this Agreement (each, a “Change of Law”), the
Parties shall promptly consult with each other and use their best endeavors to
implement any necessary adjustments to cause each Party to perform their
respective obligations to the greatest extent, and to maintain their respective
economic benefits derived from this Agreement on a basis no less favorable than
the economic benefits it would have derived if such laws, rules or regulations
had not been promulgated or amended or so interpreted.
 
10.17   Anti-Corruption Laws.  In connection with this Agreement and the
obligations to be performed by the Parties hereunder, no Party has, and no Party
will, make, offer, promise, agree to make or authorize any payment or transfer
of anything of value, directly or indirectly, to (a) any government official,
(b) any political party, party official or candidate, (c) any person while
knowing or having reason to know that all or a portion of the value so
transferred will be offered, given or promised, directly or indirectly, to
anyone described in subparts (a) or (b) of this Section, (d) any owner,
director, employee, representative or agent of any actual or potential customer
of any Party, (e) any director, employee, representative of any Party or any of
its affiliates, or (f) any other person or entity, if such payment or transfer
would violate any Anti-Corruption Laws.  The Parties acknowledge and agree that
the provision of reasonable and customary meals and entertainment in the normal
course of business or the giving of business mementos of nominal value shall not
be a breach of this Section.  Each Party shall immediately notify the other
Party of any request that such Party or any of its officers, directors,
employees, shareholders, members, agents or affiliates, acting on its behalf,
receives to take any action that may violate any Anti-Corruption Laws.  As used
in this Agreement, the term “Anti-Corruption Laws” shall mean (i) the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and its purposes, (ii) all
other anti-corruption Laws applicable to the Parties (including all bribery and
anti-money laundering Laws), and (iii) all Laws of the PRC (including all
notices, decrees and decisions) concerning bribery and anti-corruption issues.
 
20

--------------------------------------------------------------------------------


 
10.18   Entire Agreement.  This Agreement and the Transaction Documents
collectively embody the entire agreement with respect to the subject matter
covered by this document and understanding between the Parties and collectively
supersede all prior agreements and understandings between the Parties relating
to the subject matter hereof.
 
10.19   Exclusivity.  In consideration for the effort and expense that will be
required to conduct the due diligence and to negotiate and finalize the relevant
Transaction Documents, CHL and New Land agree that until this Agreement has been
terminated by a Party expressly in accordance with the terms of this Agreement,
CHL and New Land will not, and will cause their affiliates and their directly
and indirectly owned or controlled subsidiaries not to (and will not authorize
or permit any of their respective representatives to) take, directly or
indirectly, any action to initiate, assist, solicit, receive, negotiate,
encourage or accept any offer or inquiry from any person to jointly bid or
invest, to purchase or to finance any interest, direct or indirect, in the
Target Land or any transaction that has the impact of conferring such rights or
otherwise frustrating the transactions contemplated herein.
 
10.20   Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of Hong Kong, without reference to its conflicts of law
principles.
 
10.21   Language.  This Agreement shall be executed in English and
Chinese.  Both the English and Chinese versions shall be given equal weight in
the interpretation of this Agreement.  If there is any discrepancy between the
English version and the Chinese version, the English version shall prevail.
 


 
[Signature Page Follows]
 
21

--------------------------------------------------------------------------------


 
This Agreement has been executed by the duly authorized representatives of the
Parties on the date and year first above written.
 
NEW LAND:
 
XI’AN NEW LAND DEVELOPMENT CO., LTD. (Company Chop)
 


 


 
By:                            
   Name: 鲁平纪 (Lu Pingji)
   Title: Chairman of Board
 


 
CHL:
 
CHINA HOUSING AND LAND DEVELOPMENT, INC.
 


 


 
By:                            
   Name: 鲁平纪 (Lu Pingji)
   Title: Chairman of Board
 


 
PRAX:
 
PRAX CAPITAL REAL ESTATE HOLDING LIMITED
 


 


 
By:                             
   Name: 姚继平 (Yao, Jie-Ping)
   Title: Director
 
S-1

--------------------------------------------------------------------------------


 
APPENDIX 1
DESCRIPTION AND DEPICTION OF PROJECT LAND
 
Location:
Xi’an Baqiao Technology Industrial Park (西安灞桥科技产业园)

 
Plot Number:
Plot BQ2-99-33

 
Boundaries:
East:  Baqiao District Watercourse Management Station of Xi’an

 
 
West:  Baqiao District Watercourse Management Station of Xi’an and Chaima
Village

 
 
North:  Xi Lin Express Way

 
 
South:  Xi’an Water Supply Company

 
Land Area:
196,400 square meters

 
Land Nature:
State-owned Land

 


 


 
[Depiction To Be Attached]
 


App. 1

--------------------------------------------------------------------------------


 
APPENDIX 2
INDEX OF DEFINED TERMS
 
Agreement
1
 
Land Grant Contract
3
Anti-Corruption Laws
21
 
Laws
2
Approved Budget and Business Plan
4
 
Losses
15
Auction
2
 
New Land
1
Auction Documents
12
 
Onshore Financing
7
Budget and Business Plan
4
 
Parties
1
Business Day
2
 
Party
1
Capital Contribution Conditions Precedent
8
 
PBOC
2
Capital Contribution Delivery Date
9
 
Prax
1
Change of Law
21
 
Prax Capital Contribution Deliverables
10
CHL
1
 
Prax Project Company Deliverables
6
CHL/New Land Capital Contribution Deliverables
10
 
PRC
1
CHL/New Land Project Company Deliverables
6
 
Project
4
Confidential Information
16
 
Project Company
1
Control
20
 
Project Company Articles of Association
6
Cost Ceiling
3
 
Project Company Conditions Precedent
4
Funded Auction Deposit
2
 
Project Company Delivery Date
5
Funded Pre-Construction Costs
7
 
Project Company Governmental Approvals
6
Funded Preparation Fee
7
 
Registered Capital Ceiling
8
Guarantee
11
 
SAFE
3
HK SPV
1
 
Shaanxi DOC
6
HK SPV Amended and Restated Memorandum and Articles of Association
10
 
Shareholders’ Agreement
9
Hong Kong
1
 
Subscription Agreement
10
Joint Venture Agreement
5
 
Target Land
1
Land Acquisition Cost
3
 
Target Registered Capital
8
     
Transaction Document
11
     
Transaction Documents
11
     
Xi’an LRB
2

 
App. 2 - 1

--------------------------------------------------------------------------------


 
EXHIBIT A
JOINT VENTURE AGREEMENT
 
[To Be Attached]
 
 

 
Exh. A

--------------------------------------------------------------------------------


 
EXHIBIT B
PROJECT COMPANY ARTICLES OF ASSOCIATION
 
[To Be Attached]
 
 

 
Exh. B

--------------------------------------------------------------------------------


 
EXHIBIT C
SHAREHOLDERS’ AGREEMENT
 
[To Be Attached]
 
 

 
Exh. C

--------------------------------------------------------------------------------


 
EXHIBIT D
SHARE SUBSCRIPTION AGREEMENT
 
[To Be Attached]
 


 
Exh. D

--------------------------------------------------------------------------------


 
EXHIBIT E
HK SPV AMENDED AND RESTATED MEMORANDUM
AND ARTICLES OF ASSOCIATION
 
[To Be Attached]
 
 

 
Exh. E

--------------------------------------------------------------------------------


 
EXHIBIT F
DEED OF GUARANTEE
 
[To Be Attached]
 
 

 
Exh. F

--------------------------------------------------------------------------------


 